— Motion by the petitioner to enforce a decision and judgment of this court dated June 24, 1991 [174 AD2d 739], which determined a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town of North Hempstead, dated July 17, 1989, which, after a hearing, terminated the petitioner’s employment as a Laborer II in the Department of Highways of the Town of North Hempstead.
Upon the papers filed in support of the motion and no papers having been submitted in opposition thereto, it is,
Ordered that the motion is granted to the extent that the decision and judgment is amended, by adding to the decretal paragraph the following language: ", and the matter is remitted to the respondent Town of North Hempstead for a determination of the amount of back pay and other benefits to which the petitioner is entitled, to be made with all convenient speed.” and it is further,
Ordered that the motion is otherwise denied. Bracken, J. P., Eiber, Harwood and Balletta, JJ., concur.